Citation Nr: 1501483	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-43 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia (AML), to include as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, with service in the Republic of Vietnam from April 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a June 2011 special review pursuant to Nehmer v. U.S. Department of Veterans Affairs, 712 F.Supp.1404 (N.D. Cal. 1989) by the RO in St. Petersburg, Florida.  Jurisdiction over the matter resides with the RO in Atlanta, Georgia.

The issue of entitlement to service connection for diabetes mellitus, type II, has been raised by the record in a November 2009 statement.  Additionally, according to a June 2011 statement and January 2012 notice letter to the Veteran, the issue of entitlement to service connection for special monthly compensation has also been raised by the record.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case has alleged that there are sufficient similarities between AML and Chronic Lymphatic Leukemia (CLL) such that service connection for AML should be awarded based upon his in-service exposure to herbicides.  See February 2009 and June 2009 statements.  As an initial matter, the Board notes that it has been verified that the Veteran served in the Republic of Vietnam during the Vietnam Era.  See DD-214.  Therefore, exposure to herbicides is conceded.  

Leukemia is "classified according to degree of cell differentiation as acute or chronic ... and according to predominant type of cell involved as myelogenous or lymphocytic."  Dorland's Illustrated Medical Dictionary at 918 (28th ed. 1994) [hereinafter Dorland's].  Acute non-lymphocytic leukemia, also known as acute myelogenous leukemia, is "acute leukemia of the myelogeneous type"-meaning that it is produced in the bone marrow.  Dorland's at 919, 1089.  On the other hand, chronic lymphocytic leukemia is defined as leukemia found in the blood, lymph, and lymphoid tissues.  See also Dorland's at 969.  In other words, AML is of the bone marrow (myelogenous), while the leukemia that is presumed service connected under 38 C.F.R. § 3.309(e) is of the blood, lymph, and lymphoid tissues (lymphocytic).

However, the fact that service connection is not available on a presumptive basis for AML does not preclude a veteran from establishing service connection with proof of actual or direct causation.  Combee v. Brown, 34 F.3d 1039, 1042-44 (Fed.Cir.1994) (stating that presumptive service connection "does not foreclose proof of direct service connection").  Therefore, the Board must still ultimately make a decision on whether the Veteran's AML is causally related to service, including his conceded herbicide exposure.  

Unfortunately, although the RO made a determination to provide the Veteran with a VA examination and opinion with regard to his AML in January 2011, this examination report is inadequate for adjudication purposes.  Specifically, the examiner only rendered a medical opinion on the severity of his condition and whether it affected his usual occupation and daily activities; the examiner did not address the medical question at issue in a claim for service connection, that is whether the condition is etiologically related to his service.  Accordingly, this matter must be remanded for an adequate VA opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Request an addendum opinion to the January 2011 VA examination report for AML.  The claims file [i.e. all relevant electronic records contained in Virtual VA and the Veterans Benefits Management System] must be provided to and reviewed by the examiner.  Only if it is determined that additional testing is needed in order to render any of the opinion requested below, schedule the Veteran for a new examination.

The examiner is requested to provide an opinion as to it at least as likely as not that the Veteran's AML had its onset in or is otherwise related to the Veteran's active military service, to include his presumed in-service herbicide exposure.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







